The following order has been entered on the motion filed on the 19th of June 2019 by Defendant for Amended Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 14th of August 2019."
The following order has been entered on the motion filed on the 19th of June 2019 by Defendant for Petition for Discretionary Review:
"Motion Denied by order of the Court in conference, this the 14th of August 2019."
Upon consideration of the petition filed by Defendant on the 19th of June 2019 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 14th of August 2019."
Ervin, J., recused